          Case 15-30892-KLP                         Doc 90          Filed 03/10/20 Entered 03/10/20 07:48:14            Desc Main
                                                                   Document      Page 1 of 15
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                        CHAPTER 13 PLAN
                                                                      AND RELATED MOTIONS

                                     Michael T. Mansfield
Name of Debtor(s):                   Amanda W. Mansfield                                          Case No: 15-30892

This plan, dated         March 10, 2020            , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or      unconfirmed Plan dated       11/2/2019   .

                                 Date and Time of Modified Plan Confirmation Hearing:
                                    April 22, 2020 at 9:10 AM
                                 Place of Modified Plan Confirmation Hearing:
                                    701 E. Broad St. Rm 5100 Richmond, VA

                       The Plan provisions modified by this filing are:
                       2. Funding

                       Creditors affected by this modification are:
                       None
1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                  Included          Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                            Included          Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                  Included          Not included

2.         Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $462.26 per month for 60 months.
           Other payments to the Trustee are as follows: Lump 1= $ 4,430 in month 60 .
            The total amount to be paid into the Plan is $ 32,177.60 .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:

                                                                              Page 1

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
        Case 15-30892-KLP                         Doc 90          Filed 03/10/20 Entered 03/10/20 07:48:14                    Desc Main
                                                                 Document      Page 2 of 15

       Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
      and (C)(3)(a) and will be paid $ 1,200.00 , balance due of the total fee of $ 0.00 concurrently with or prior to the
      payments to remaining creditors.
       Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
      applications for compensation as set forth in the Local Rules.
         B.          Claims under 11 U.S.C. § 507.
                     The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                     monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                     3.C below:
Creditor                                    Type of Priority                    Estimated Claim                    Payment and Term
Hanover County                              Taxes and certain other debts       0.00                               Prorata
                                                                                                                   0 months
Internal Revenue Service                    Taxes and certain other debts       5,742.09                           Prorata
                                                                                POC                                3 months
Virginia Department of                      Taxes and certain other debts       600.40                             Prorata
Taxation                                                                        POC                                3 months
         C.          Claims under 11 U.S.C. § 507(a)(1).
                     The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                     claims above.
Creditor                                    Type of Priority                    Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                     A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                     1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                     Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
         This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
         “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
         U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
         bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
         treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
         interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
         rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
         on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
         The following secured claims are to be “crammed down” to the following values:

Creditor                               Collateral                        Purchase Date            Est. Debt Bal.              Replacement Value
Gecrb/Havertys                         Couch, Love Seat, Coffee          Opened 4/25/10 Last 1,400.00                         200.00
                                       Table, Area Rug ---               Active 10/05/11
                                       Adequate Protection: $25
         B.          Real or Personal Property to be Surrendered.
         Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
         claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
         the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
         non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
         the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
Creditor                                    Collateral Description              Estimated Value                    Estimated Total Claim
Professional Financial                      2013 Mazda 3                        0.00                               13,655.23
Services                                                                                                           Paid in $11,507.15 before
                                                                                                                   surrender
         C.          Adequate Protection Payments.

                                                                             Page 2

   Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
          Case 15-30892-KLP                         Doc 90          Filed 03/10/20 Entered 03/10/20 07:48:14               Desc Main
                                                                   Document      Page 3 of 15

           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment     To Be Paid By
Esb/Harley Davidson Cr                       2005 Harley Davidson          108.00                                    Trustee
                                             Springer Classic Miles 35,000
                                             Adequate Protection $100/mo



           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or   Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                      Est. Term
Esb/Harley Davidson Cr                   2005 Harley Davidson Springer 10,879.14                         4.25%           Prorata
                                         Classic Miles 35,000 Adequate POC                                               56 months
                                         Protection $100/mo
Gecrb/Havertys                           Couch, Love Seat, Coffee      0.00                              0%              Prorata
                                         Table, Area Rug --- Adequate                                                    50 months
                                         Protection: $25


           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 4 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                     Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                       A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                       listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                       any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                       below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                       such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                       principal residence is a default under the terms of the plan.

                                                                               Page 3

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
          Case 15-30892-KLP                         Doc 90          Filed 03/10/20 Entered 03/10/20 07:48:14                         Desc Main
                                                                   Document      Page 4 of 15
Creditor                                 Collateral                       Regular           Estimated    Arrearage     Estimated Cure         Monthly
                                                                          Contract          Arrearage    Interest Rate Period                 Arrearage
                                                                          Payment                                                             Payment
-NONE-


           B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                       regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                       debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                       below.
Creditor                             Collateral                              Regular Contract     Estimated          Interest Rate Monthly Payment on
                                                                             Payment              Arrearage          on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


           C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                       constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                       payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                       1322(c)(2) with interest at the rate specified below as follows:
Creditor                                     Collateral                              Interest Rate Estimated Claim           Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                       A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                       contracts:
Creditor                                              Type of Contract
-NONE-

           B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                       contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                       arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                       indicated below.

Creditor                                     Type of Contract                    Arrearage               Monthly Payment for Estimated Cure Period
                                                                                                         Arrears
-NONE-
8.         Liens Which Debtor(s) Seek to Avoid.
           A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                       judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                       written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                       creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                       hearing.
Creditor                                     Collateral                          Exemption Basis         Exemption Amount         Value of Collateral
-NONE-


           B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                       will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                       should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                       relief. The listing here is for information purposes only.
Creditor                                     Type of Lien                       Description of Collateral               Basis for Avoidance
-NONE-
9.         Treatment and Payment of Claims.

                                                                                       Page 4

     Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 15-30892-KLP                         Doc 90          Filed 03/10/20 Entered 03/10/20 07:48:14                    Desc Main
                                                                    Document      Page 5 of 15
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.
            12-1A deficiency proof of claim must be filed no later than 30 days from the date of the confirmation of this plan date
            November 2, 2019 with a confirmation date of December 18, 2019 or it will be disallowed.


Dated:        March 10, 2020

/s/ Michael T. Mansfield                                                                            /s/ Christopher M. Winslow
Michael T. Mansfield                                                                                Christopher M. Winslow 76156
Debtor 1                                                                                            Debtors' Attorney

/s/ Amanda W. Mansfield
Amanda W. Mansfield
Debtor 2
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
Exhibits:               Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                           Certificate of Service
I certify that on        March 10, 2020            , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                    /s/ Christopher M. Winslow
                                                                                                    Christopher M. Winslow 76156
                                                                                                    Signature

                                                                                                    1324 Sycamore Square
                                                                                                    Midlothian, VA 23113
                                                                                                    Address
                                                                                    Page 5

      Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
         Case 15-30892-KLP                         Doc 90          Filed 03/10/20 Entered 03/10/20 07:48:14                  Desc Main
                                                                  Document      Page 6 of 15

                                                                                               804-423-1382
                                                                                               Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         March 10 ,2020             true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                               /s/ Christopher M. Winslow
                                                                                               Christopher M. Winslow 76156




                                                                                Page 6

    Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
             Case 15-30892-KLP                    Doc 90    Filed 03/10/20 Entered 03/10/20 07:48:14                                Desc Main
                                                           Document      Page 7 of 15


Fill in this information to identify your case:

Debtor 1                      Michael T. Mansfield

Debtor 2                      Amanda W. Mansfield
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               15-30892                                                                      Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                         A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                               Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                 Not employed                               Not employed
       employers.
                                             Occupation            Plumber                                     Paralegal
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Ark Plumbing of VA                          North Law

       Occupation may include student        Employer's address
                                                                   117 S. Main St.                             5913 Harbour Park Drive
       or homemaker, if it applies.
                                                                   Hopewell, VA 23860                          Midlothian, VA 23112

                                             How long employed there?         2019                                      2009

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         3,064.00        $         4,550.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,064.00               $   4,550.00




Official Form 106I                                                      Schedule I: Your Income                                                   page 1
           Case 15-30892-KLP               Doc 90       Filed 03/10/20 Entered 03/10/20 07:48:14                                 Desc Main
                                                       Document      Page 8 of 15

Debtor 1   Michael T. Mansfield
Debtor 2   Amanda W. Mansfield                                                                   Case number (if known)    15-30892


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      3,064.00       $         4,550.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        641.00       $           954.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $           178.00
     5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $             0.00
     5e.    Insurance                                                                     5e.        $          0.00       $           176.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $             0.00
     5g.    Union dues                                                                    5g.        $          0.00       $             0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            641.00       $          1,308.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,423.00       $          3,242.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              2,423.00 + $       3,242.00 = $            5,665.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           5,665.00
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
         No.
         Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
        Case 15-30892-KLP                     Doc 90         Filed 03/10/20 Entered 03/10/20 07:48:14                                     Desc Main
                                                            Document      Page 9 of 15


Fill in this information to identify your case:

Debtor 1                Michael T. Mansfield                                                               Check if this is:
                                                                                                            An amended filing
Debtor 2                Amanda W. Mansfield                                                                 A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                  13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           15-30892
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
       No. Go to line 2.
       Yes. Does Debtor 2 live in a separate household?
             No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?              No
      Do not list Debtor 1 and             Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s        Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age                live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                            Nephew                               7                   Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                    No
      expenses of people other than
      yourself and your dependents?               Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                                   0.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                              250.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                               page 1
       Case 15-30892-KLP                      Doc 90        Filed 03/10/20 Entered 03/10/20 07:48:14                                        Desc Main
                                                           Document     Page 10 of 15

Debtor 1     Michael T. Mansfield
Debtor 2     Amanda W. Mansfield                                                                       Case number (if known)      15-30892

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               275.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                40.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                               551.40
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               800.75
8.    Childcare and children’s education costs                                                                8.   $                               513.75
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                               185.00
10.   Personal care products and services                                                                    10.   $                                75.00
11.   Medical and dental expenses                                                                            11.   $                               403.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 216.50
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                 150.00
14.   Charitable contributions and religious donations                                                       14. $                                 281.45
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                  15a.    $                                31.40
      15b. Health insurance                                                                                15b.    $                                 0.00
      15c. Vehicle insurance                                                                               15c.    $                               266.42
      15d. Other insurance. Specify:                                                                       15d.    $                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Tax $479.74                                                                 16. $                                  25.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                      17a.    $                                 0.00
      17b. Car payments for Vehicle 2                                                                      17b.    $                                 0.00
      17c. Other. Specify: School Fees & Lunches                                                           17c.    $                                75.00
      17d. Other. Specify: Counseling for Nephew $65/weekly                                                17d.    $                               281.45
             Misc. Expenses                                                                                        $                               135.00
             Vehicle Upkeep 1998                                                                                   $                                50.00
             Pet Food & Insurance                                                                                  $                                50.00
18. Your payments of alimony, maintenance, and support that you did not report as
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                      0.00
19. Other payments you make to support others who do not live with you.                         $                                                     0.00
    Specify:                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
    20a. Mortgages on other property                                                     20a. $                                                      0.00
    20b. Real estate taxes                                                               20b. $                                                      0.00
    20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                      0.00
    20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     33.33
    20e. Homeowner’s association or condominium dues                                     20e. $                                                      0.00
21. Other: Specify:                                                                        21. +$                                                    0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     4,689.45
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     4,689.45
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,665.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,689.45

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 975.55

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
       No.
       Yes.              Explain here: The Debtors do not anticipate any changes to income or expenses. The Debtors are
                          responsible for all repairs and upkeep at the home they currently reside in. All 3 houshold members wear
                          glasses/contacts. The wife has been under doctors care since 2009. The medication perscribed is not
                          covered by health insurance. The cost of the doctor visit and medication monthly is $303.



Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 15-30892-KLP   Doc 90    Filed 03/10/20 Entered 03/10/20 07:48:14   Desc Main
                                 Document     Page 11 of 15


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                         Bass & Associates, P.C.
                         3936 E. Ft. Lowell Rd; #200
                         Tucson, AZ 85712


                         BB & T
                         4251 Fayetteville Rd.
                         Munich, ND 58352


                         Bon Secours Mem. Regional Med.
                         8620 Atlee Road
                         Mechanicsville, VA 23116


                         Capital One
                         P.O. Box 30281
                         Salt Lake City, UT 84130


                         Chippenham Johnston-Willis
                         Post Office Box 13620
                         Richmond, VA 23225


                         Citi
                         Po Box 6241
                         Sioux Falls, SD 57117


                         Clarity Services, Inc.
                         P.O.Box 5717
                         Clearwater, FL 33758


                         Continental Emergency Services
                         111 Bulifants Blvd. Suite B
                         Williamsburg, VA 23188


                         Country Door
                         1112 7th Avenue
                         Monroe, WI 53566-1364


                         Credit One Bank
                         PO Box 98875
                         Las Vegas, NV 89193


                         Discover Fin Svcs Llc
                         Po Box 15316
                         Wilmington, DE 19850
Case 15-30892-KLP   Doc 90    Filed 03/10/20 Entered 03/10/20 07:48:14   Desc Main
                             Document     Page 12 of 15



                     Dominion Virginia Power
                     Attn: System Credit
                     Post Office Box 26666
                     Richmond, VA 23261


                     Esb/Harley Davidson Cr
                     Po Box 21829
                     Carson City, NV 89721


                     Fingerhut
                     11 McLeland Road
                     Post Office Box 2900
                     Saint Cloud, MN 56395


                     Gecrb/Amzn
                     Po Box 981432
                     El Paso, TX 79998-1432


                     Gecrb/Havertys
                     950 Forrer Blvd
                     Kettering, OH 45420


                     Gecrb/Jcp
                     P.O. Box 965009
                     Orlando, FL 32896


                     Gecrb/Walmart Dc
                     Po Box 981400
                     El Paso, TX 79998


                     Gettington
                     6509 Flying Cloud Dr
                     Eden Prairie, MN 55344


                     Gettington
                     PO Box 166
                     Newark, NJ 07101-0166


                     Hanover County
                     M. Scott Miller, Treasurer
                     PO Box 91730
                     Richmond, VA 23291-1730
Case 15-30892-KLP   Doc 90    Filed 03/10/20 Entered 03/10/20 07:48:14   Desc Main
                             Document     Page 13 of 15



                     Haverty's Funiture Co. Inc.
                     Corporation Service Company
                     P.O. Box 1463
                     Richmond, VA 23218-1463


                     Hsbc/Bstby
                     1405 Foulk Road
                     Wilmington, DE 19808


                     Hsbc/Herbe
                     Po Box 15524
                     Wilmington, DE 19850


                     Internal Revenue Service
                     Insolvency Unit
                     Post Office Box 7346
                     Philadelphia, PA 19114


                     Jeff Emmett, President
                     GE Capital
                     140 Wekiva Springs Road
                     Longwood, FL 32779


                     Jefferson Capital Sys
                     16 Mcleland Raod
                     Saint Cloud, MN 56303


                     John Randolph Medical Center
                     P. O. Box 538658
                     Atlanta, GA 30353


                     Joseph W. Elrod, Jr. DDS
                     Bryson K. Dunham D.D.S.
                     7516 Right Frank Rd.
                     Mechanicsville, VA 23116


                     MCV Physicians
                     PO Box 91747
                     Richmond, VA 23291


                     Merrick Bank
                     Post Office Box 5000
                     Draper, UT 84020-5000
Case 15-30892-KLP   Doc 90    Filed 03/10/20 Entered 03/10/20 07:48:14   Desc Main
                             Document     Page 14 of 15



                     Midland Funding
                     8875 Aero Dr. Ste 200
                     San Diego, CA 92123


                     Miramedrg
                     991 Oak Creek Dr
                     Lombard, IL 60148


                     Mnet Financial
                     8262 Atlee Rd.
                     Suite 100
                     Mechanicsville, VA 23116


                     Mnet Financial
                     95 Argonaut
                     Suite 250
                     Aliso Viejo, CA 92656


                     Nationwide
                     One Nationwide Plaza
                     Columbus, OH 43215


                     One Hampton Medical
                     3475 Monentum Place
                     Chicago, IL 60689


                     PFS
                     5400 D. Glenside Drive
                     Henrico, VA 23228


                     Professional Anesthesia Group
                     8260 Atlee Road
                     Mechanicsville, VA 23116


                     Pulmonary Associates of Rich
                     1000 Boulders Pkwy 102
                     Richmond, VA 23225


                     R.A. Rogers, Inc.
                     P.O. Box 3302
                     Crofton, MD 21114


                     Radiology Assoc. of Richmond
                     P.O. Box 13343
                     Richmond, VA 23225
Case 15-30892-KLP   Doc 90    Filed 03/10/20 Entered 03/10/20 07:48:14   Desc Main
                             Document     Page 15 of 15



                     Recovery Management Systems
                     25 SE 2nd Avenue, Suite 1120
                     Miami, FL 33131-1605


                     Seventh Avenue
                     1112 7th Avenue
                     Monroe, WI 53566-1364


                     The Foot Ankle Center, LLC
                     14205 Telegraph Rd.
                     Woodbridge, VA 22192


                     United Consumers
                     Post Office Box 4466
                     Woodbridge, VA 22194-4466


                     Us Bank/Na Nd
                     4325 17th Ave S
                     Fargo, ND 58125


                     Verizon - Bankrutpcy Dept
                     P.O. Box 3397
                     Wilmington, IL 61702


                     Virginia Department of Taxatio
                     PO BOX 2156
                     Richmond, VA 23218-2156


                     Virginia Emergency Physicians
                     Post Office Box 85080
                     Lock Box 4387
                     Richmond, VA 23285-4387
